CONFIDENTIAL

RESTRICTED SHARE UNIT AWARD AGREEMENT
UNDER THE APOLLO GLOBAL MANAGEMENT, LLC
2007 OMNIBUS EQUITY INCENTIVE PLAN
This Award Agreement (this “RSU Award Agreement”), dated as of [ ], 20[ ] (the
“Date of Grant”), is made by and between Apollo Global Management, LLC, a
Delaware limited liability company (the “Company”), and [ ] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Apollo Global Management, LLC 2007 Omnibus Equity Incentive Plan, as the
same may be amended, modified or supplemented from time to time (the “Plan”).
Where the context permits, references to the Company shall include any successor
to the Company. If this RSU Award Agreement is not executed and returned to the
Company by [ ], [ ] [ ], 20[ ], this Award will be null and void ab initio and
the Participant will have no rights hereunder.
    
1.Grant of Restricted Share Units. The Company hereby grants to the Participant
[ ] restricted share units (the “RSUs”), subject to all of the terms and
conditions of this RSU Award Agreement and the Plan.
2.    Form, Manner and Timing of Payment. Except as otherwise provided in the
Plan, each RSU granted hereunder shall represent the right to receive one (1)
Share provided that the RSU becomes vested in accordance with Section 3(b)
(Shares subject to RSUs covered by this Award, “RSU Shares”). Subject to the
terms of the Plan, for each RSU that does not terminate prior to the vesting
date shown on Exhibit A hereto pursuant to Section 3(c), the Company, or its
Subsidiaries or Affiliates, shall issue to the Participant, on the applicable
issuance date set forth on Exhibit A (each, an “Issuance Date”), one (1) RSU
Share (either by delivering one or more certificates for such shares or by
entering such shares in book-entry form, as determined by the Company in its
discretion). Such issuance shall constitute payment of the RSU. References
herein to issuances to the Participant shall include issuances to any Beneficial
Owner or other Person to whom (or to which) the RSU Shares are issued. The
Company’s obligation to issue RSU Shares or otherwise make any payment with
respect to vested RSUs is subject to the condition precedent that the
Participant or other Person entitled under the Plan to receive any RSU Shares
with respect to the vested RSUs deliver to the Company any representations or
other documents or assurances required pursuant to Section 13 and the Company
may meet any obligation to issue RSU Shares by having one or more of its
Subsidiaries or Affiliates issue the RSU Shares. The Participant shall have no
further rights with respect to any RSUs that are paid or that terminate pursuant
to Section 3(c).
3.    Restrictions.
(a)    The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered. The transfer restrictions contained in the
preceding sentence shall not apply to (a) transfers to the Company, or (b)
transfers of vested RSUs by will or the laws of descent and distribution, or (c)
if approved by the Administrator in its sole discretion, transfers of RSUs in
accordance with the requirements of Instruction A.1.(a)(5) of Form S-8 under the
Securities Act or other applicable law. The RSUs shall be subject to a risk of
forfeiture as described in Section 3(c) until the lapse of the Restricted Period
(as defined below) and any additional requirements or restrictions contained in
this RSU Award Agreement or in the Plan have been otherwise satisfied,
terminated or expressly waived by the Company in writing.
(b)    Subject to Section 3(c), the RSU Shares subject to the RSUs shall become
vested hereunder in accordance with the vesting schedule set forth on Exhibit A
hereto (the “Restricted Period”).
(c)    Except as otherwise provided under the terms of the Plan, or in the
vesting schedule set forth on Exhibit A hereto, if the Participant’s employment
or service terminates for any reason, such that the Participant has experienced
a “separation from service” (as such term is defined in Treasury Regulation
§1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder) (a “Termination”), then all rights of the Participant with
respect to RSUs that have not vested shall immediately be forfeited without
payment of any consideration, and neither the Participant nor any of his or her
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such RSUs. Employment or service for only a
portion of a vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon a Termination.
4.    Voting and Other Rights; Distribution Equivalents. The Participant shall
have no rights of a shareholder (including voting rights and the right to
distributions or dividends), and will not be treated as an owner of Shares for
tax purposes, except with respect to RSU Shares that have been issued.
Notwithstanding the foregoing, from the date an RSU vests until the date the RSU
Share is issued with respect to it (such period, the “Vested but Unissued
Period”), the Participant shall be entitled to receive distribution equivalents
on the vested RSUs from the Company or its Subsidiaries or Affiliates. The
distribution equivalents payable in respect of a vested RSU shall have the same
value as the ordinary cash distribution on an outstanding Share that gave rise
to the distribution equivalent during the Vested but Unissued Period. All
distribution equivalents (if any) payable on a vested RSU during the Company’s
fiscal year shall be paid not later than 30 days after such ordinary cash
distribution is paid to the holders of Shares. Rights to distribution
equivalents on an RSU shall terminate upon the issuance or forfeiture of the
underlying RSU Share. Under no circumstances shall the Participant be entitled
to receive (a) both a distribution and a distribution equivalent with respect to
a vested RSU (or its associated RSU Share) or (b) any distribution or
distribution equivalent with respect to an unvested, forfeited or fractional
RSU.
5.    RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.
6.    No Rights to Continuation of Employment or Service. Nothing in the Plan or
this RSU Award Agreement shall confer upon the Participant any right to continue
in the employ or service of the Company or any Subsidiary thereof or shall
interfere with or restrict the right of the Company (or a Subsidiary or
Affiliate or its shareholders, as the case may be) to terminate the
Participant’s employment or service any time for any reason whatsoever, with or
without Cause. The Plan and this RSU Award Agreement shall not (a) form any part
of any contract of employment or contract for services between the Company or
any past or present Subsidiary thereof and any directors, officers or employees
of those companies, (b) confer any legal or equitable rights (other than those
constituting the Awards themselves) against the Company or any past or present
Subsidiary thereof, directly or indirectly, or (c) give rise to any cause of
action in law or in equity against the Company or any past or present Subsidiary
thereof.
7.    Restrictive Covenants. The Participant agrees that the restrictive
covenants regarding confidential information set forth in the Participant’s
engagement letter with the Company dated [ ], 20[ ] (as amended, modified or
supplemented from time to time, the “Engagement Letter”), are incorporated
herein by reference as if contained herein and the Participant understands,
acknowledges and agrees that such restrictive covenants apply to the
Participant.
8.    Taxes. The Participant is responsible for all taxes and any tax-related
penalties the Participant incurs in connection with the Award. To the extent any
withholding requirements apply to the Participant in connection with the Award,
the Company or its Subsidiaries or Affiliates shall be entitled to require a
cash payment by or on behalf of the Participant and/or to deduct, from other
compensation payable to the Participant, any sums required by U.S. federal,
state or local law (or by any tax authority outside of the United States) to be
withheld or accounted for by the Company or its Subsidiaries or Affiliates with
respect to any RSU. The Company in its discretion may alternatively reduce the
number of shares to be issued by the appropriate number of whole Shares, valued
at their then Fair Market Value, or require any other applicable method, to
satisfy any withholding or tax obligations of the Company or its Subsidiaries or
Affiliates with respect to the RSUs at the minimum applicable rates.
9.    Section 409A Compliance. This Award is intended to be exempt from, or
comply with, Section 409A and to be interpreted in a manner consistent
therewith. Notwithstanding anything to the contrary contained in this RSU Award
Agreement, to the extent that the Administrator determines that the Plan or an
RSU is subject to Section 409A and fails to comply with the requirements of
Section 409A, the Administrator reserves the right (without any obligation to do
so or to indemnify the Participant for failure to do so), without the consent of
the Participant, to amend or terminate the Plan and RSU Award Agreement and/or
to amend, restructure, terminate or replace the RSU in order to cause the RSU to
either not be subject to Section 409A or to comply with the applicable
provisions of such section. To the extent necessary to avoid the imposition of
tax or penalty under Section 409A, any payment by the Company or any Subsidiary
or Affiliate to the Participant (if the Participant is then a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i) and Treasury Regulation
§1.409A-1(i)(1)) of “deferred compensation,” whether pursuant to the Plan or
otherwise, arising solely due to a “separation from service” (and not by reason
of the lapse of a “substantial risk of forfeiture”), as such terms are used in
Section 409A, shall be delayed (to the extent otherwise payable prior to such
date) and paid on the first day following the six-month period beginning on the
date of the Participant’s separation from service under Section 409A (or, if
earlier, upon the Participant’s death). Each payment or installment due to the
Participant from the Company and its Affiliates, whether under this RSU Award
Agreement or otherwise, is intended to constitute a “separate payment” for
purposes of Section 409A. In no event shall the Company or any Subsidiary or
Affiliate (or any agent thereof) have any liability to the Participant or any
other Person due to the failure of the Award to satisfy the requirements of
Section 409A.
10.    Governing Law; Arbitration; Waiver of Jury Trial. This RSU Award
Agreement shall be governed by, interpreted under and construed and enforced in
accordance with the laws of the State of Delaware (without regard to any
conflicts of laws principles thereof that would give effect to the laws of
another jurisdiction), and any dispute, controversy, suit, action or proceeding
(“Proceeding”) arising out of or relating to this Award or any other Award,
other than injunctive relief, will, notwithstanding anything to the contrary
contained in Section 14(e) of the Plan, be settled exclusively by arbitration,
conducted before a single arbitrator in New York County, New York (applying
Delaware law) in accordance with, and pursuant to, the Commercial Arbitration
Rules and Procedures of JAMS (“JAMS”). The decision of the arbitrator will be
final and binding upon the parties hereto. Any arbitral award may be entered as
a judgment or order in any court of competent jurisdiction. Either party may
commence litigation in court to obtain injunctive relief in aid of arbitration,
to compel arbitration, or to confirm or vacate an award, to the extent
authorized by the U.S. Federal Arbitration Act or the New York Arbitration Act.
The Company and the Participant will share the JAMS administrative fees, the
arbitrator’s fee and expenses. Each party shall be responsible for such party’s
attorneys’ fees. IF THIS AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE
THEN, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE
PARTICIPANT AND THE COMPANY WAIVE AND COVENANT THAT THE PARTICIPANT AND THE
COMPANY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH AN AWARD UNDER THE PLAN OR ANY MATTERS CONTEMPLATED THEREBY,
WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREE THAT ANY OF THE COMPANY OR ANY OF ITS AFFILIATES OR THE
PARTICIPANT MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE
OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE COMPANY AND ITS
AFFILIATES, ON THE ONE HAND, AND THE PARTICIPANT, ON THE OTHER HAND, IRREVOCABLY
TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH
PARTIES ARISING OUT OF OR RELATING TO AN AWARD UNDER THE PLAN AND THAT ANY
PROCEEDING PROPERLY HEARD BY A COURT UNDER AN AWARD AGREEMENT UNDER THE PLAN
WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.
11.    RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest and upon the Company and its successors and
assignees, subject to the terms of the Plan.
12.    No Assignment. Subject to the second sentence of Section 3(a), neither
this RSU Award Agreement nor any rights granted herein shall be assignable by
the Participant other than (with respect to any rights that survive the
Participant’s death) by will or the laws of descent and distribution. No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any RSUs or RSU Shares by any
holder thereof in violation of the provisions of this RSU Award Agreement or the
Plan will be valid, and the Company will not transfer any of said RSUs or RSU
Shares on its books nor will any RSU Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.
13.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents, that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with securities, tax and other
applicable laws and regulations.
14.    Limitation on the Participant’s Rights; Not a Trust. Participation in the
Plan confers no rights or interests other than as herein provided. This RSU
Award Agreement creates only a contractual obligation on the part of the Company
as to amounts payable and shall not be construed as creating a trust. Neither
the Plan nor any underlying program, in and of itself, has any assets, and the
RSUs shall not be treated as property or as a trust fund of any kind. The RSUs
shall be used solely as a device for the determination of the payments to
eventually be made to the Participant if the RSUs vest pursuant to Section 3.
The Participant shall have only the rights of a general unsecured creditor of
the Company with respect to amounts credited and benefits payable, if any, with
respect to the RSUs, and rights no greater than the right to receive the RSU
Shares as a general unsecured creditor with respect to RSUs, as and when payable
hereunder.
15.    Severability. Should any provision of this RSU Award Agreement be held by
an arbitrator or court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this RSU Award Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original RSU Award
Agreement. Moreover, if one or more of the provisions contained in this RSU
Award Agreement shall for any reason be held to be excessively broad as to
scope, activity, subject or otherwise so as to be unenforceable, then in lieu of
severing such unenforceable provision or provisions, it or they shall be
construed by the appropriate judicial body or arbitral tribunal by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by a
judicial body or arbitral tribunal shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.
16.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this RSU Award Agreement shall in no way be construed
to be a waiver of that provision or of any other provision hereof.
17.    Entire Agreement. This RSU Award Agreement and the Plan contain the
entire agreement and understanding among the parties as to the subject matter
hereof and supersede all prior writings or understandings with respect to the
grant of RSUs covered by this Award. The Participant acknowledges that any
summary of the Plan or this RSU Award Agreement provided by the Company is
subject in its entirety to the terms of the Plan and this RSU Award Agreement.
References herein or in the Plan to this RSU Award Agreement include references
to its Exhibits.
18.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or description of the contents of
any Section.
19.    Counterparts. This RSU Award Agreement may be executed in any number of
counterparts, including via facsimile or PDF, each of which shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.
20.    Amendment. Except as otherwise provided in the Plan or Section 9, no
amendment or modification hereof shall be valid unless it shall be in writing
and signed by all parties hereto.
21.    Disposition of Shares Issued. RSU Shares received following the vesting
of RSUs may be sold by the Participant only on a date or dates, and in such
amounts and manner, specified by the Administrator. Subject to the foregoing,
and subject to the terms of Section 8 and the Plan, each calendar quarter that
the Participant is issued RSU Shares, the Participant shall have the ability to
sell that number of RSU Shares sufficient to cover taxes thereon at the
applicable tax rate (or a rate provided by the Administrator). The Administrator
will monitor demand, market conditions and other factors in determining whether
the Participant may dispose of an additional number of RSU Shares in a given
quarter. All dispositions of RSU Shares are subject to compliance with the terms
of the Engagement Letter and Company policies as in effect from time to time.
22.    Acknowledgements and Representations. The Participant is acquiring the
RSUs and, if and when the RSUs vest, will acquire the RSU Shares covered thereby
solely for the Participant’s own account, for investment purposes only, and not
with a view to or an intent to sell or distribute, or to offer for resale in
connection with any unregistered distribution, all or any portion of the RSUs or
RSU Shares within the meaning of the Securities Act and/or any applicable state
securities laws. The Participant has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the Award
and the restrictions imposed on the RSUs and the RSU Shares. The Participant has
been furnished with, and/or has access to, such information as he or she
considers necessary or appropriate for deciding whether to accept the Award.
However, in evaluating the merits and risks of an investment in the Company, the
Participant has and will rely upon the advice of his/her own legal counsel, tax
advisors, and/or investment advisors. The Participant is aware that RSU Shares
may be of no practical value. The Participant has read and understands the
restrictions and limitations set forth in the Plan and this RSU Award Agreement,
which are imposed on the RSUs and the RSU Shares. The Participant confirms that
the Participant has not relied on any warranty, representation, assurance or
promise of any kind whatsoever in entering into this RSU Award Agreement other
than as expressly set out in this RSU Award Agreement or in the Plan.
23.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award (or future Awards that may be granted
under the Plan) and participation in the Plan by electronic means or to request
the Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.
24.    Recoupment. The Participant, by accepting the Award, hereby acknowledges
and agrees that the Participant will be subject to any policy adopted by the
Company pursuant to an applicable law or rule that provides for the repayment or
forfeiture of incentive compensation (including but not limited to Awards),
including, without limitation, as a result of a required accounting restatement
due to material noncompliance with a financial reporting requirement.
[Signature page follows]






IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.
APOLLO GLOBAL MANAGEMENT, LLC
By    
Print Name:    John J. Suydam
Title:     Vice President
The undersigned hereby accepts and agrees to all of the terms and provisions of
this RSU Award Agreement, including its Exhibits.
PARTICIPANT
By    
Print Name:


EXHIBIT A
Vesting Schedule


Subject to the terms of the Plan and this RSU Award Agreement, the Restricted
Period will lapse as follows: the RSUs shall vest (and the Restricted Period
will lapse) with respect to 100% of the Award on June 30, 20[ ], provided the
Participant remains in continuous employment or service with the Company and its
Affiliates through such vesting date. Notwithstanding the foregoing, upon the
Participant’s Termination (i) due to death or (ii) by the Company or any of its
Affiliates by reason of Disability, the Participant shall also vest in 50% of
the unvested RSUs that remain subject to the Award as of such Termination date.
For purposes of the Award, the Participant shall be deemed to be in continuous
employment or service until such time as the Participant dies or otherwise
experiences a Termination. Notwithstanding the foregoing, fractional RSUs shall
not be deemed vested until they accumulate to equal one whole Share.


Issuance Dates
One (1) RSU Share shall be issued in payment of each vested RSU not later than
the 15th day of the third month after the later of the last day of the
Participant’s or the Company’s fiscal year in which the RSU vests, consistent
with Treasury Regulation §1.409A-1(b)(4). Fractional RSU Shares shall not be
issued (or any consideration provided therefor) but shall accumulate.




